ROGER L. HARTMAN, District Attorney Buffalo County
You have related to me that your county is having problems with the operation of motor-driven cycles on public ways and private property by pre-licensing age juveniles. You have pointed out that the first sentence of sec. 343.05 (1), Stats., provides that no person shall operate a motor vehicle upon a highway without a driver's license. The last sentence of this section provides that no person shall operate a motor-driven cycle without a driver's license which has been specifically indorsed for motor-driven cycle operation. You note that the last sentence does not contain the words "upon a highway," and ask whether the requirement of a driver's license with a motor-driven cycle indorsement is applicable to off-highway operation of such a vehicle. The answer is "no."
A driver's license is required only for the operation of a motor vehicle upon the highway. Section 340.01 (35), Stats., defines motor vehicle as a self-propelled vehicle. Similarly, sec. 340.01 (33), Stats., defines motor-driven cycle as a motor vehicle. Thus the words "motor vehicle" clearly include a motor-driven cycle. The authority to operate a motor-driven cycle is not a separate license in itself. It is only a cycle indorsement upon the regular license. Since a person does not need a regular driver's license for off-highway operation of a motor vehicle, he does not need a cycle indorsed driver's license for off-highway operation of a motordriven cycle. It seems clear that the words "upon a highway" in *Page 80 
the first sentence of sec. 343.05 (1), Stats., apply to the whole section.
Since highway is defined by sec. 340.01 (22), Stats., to include the entire width between the right-of-way lines, any operation of a motor-driven cycle on the off roadway portion of the right-of-way or on an alley would require a driver s license with a motor-driven cycle indorsement. Also the cycle would have to be registered as required by sec. 341.04, Stats.
The law relating to criminal trespass to land, sec. 943.13, Stats., is applicable in the case of the operation of a motor-driven cycle on the private property or others without consent of the owners.
BCL:AOH